            Case 3:19-cv-04238-MMC Document 217 Filed 09/02/20 Page 1 of 2



     Alexander Brauer (appearance pro hac vice)
1    TX SBN 24038780
2    abrauer@baileybrauer.com
     BAILEY BRAUER PLLC
3
     8350 N. Central Expressway
4    Suite 650
     Dallas, Texas 75206
5    Telephone: (214) 360-7433
6    Facsimile: (214) 360-7435

7    Attorney for Defendants
8
                            UNITED STATES DISTRICT COURT
9
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
11
     PROOFPOINT, INC.; CLOUDMARK                CASE NO.: 3:19-cv-4238
12   LLC,
                                                NOTICE OF APPEARANCE OF
13                              Plaintiffs,     ALEXANDER BRAUER AS COUNSEL
                                                FOR DEFENDANTS VADE SECURE,
14
     v.                                         INCORPORATED, VADE SECURE SASU,
15                                              OLIVIER LEMARIE
     VADE SECURE, INCORPORATED;
16   VADE SECURE SASU; OLIVIER
     LEMARIE,
17
18                              Defendants.

19
     TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
20
           PLEASE TAKE NOTICE that Alexander Brauer of Bailey Brauer PLLC, 8350
21
     N. Central Expressway, Suite 650, Dallas, Texas 75206 hereby appears as counsel on
22
23   behalf of Defendants Vade Secure, Incorporated, Vade Secure Sasu, Olivier Lemarie

24   in the above-referenced matter. Copies of all pleadings and notices pertaining to the
25
     above-entitled action not filed through the Court’s electronic filing system should be
26
     provided to counsel at the following address:
27
28


     NOTICE OF APPEARANCE OF ALEXANDER BRAUER                                       PAGE 1
           Case 3:19-cv-04238-MMC Document 217 Filed 09/02/20 Page 2 of 2




1    Alexander Brauer
2    BAILEY BRAUER PLLC
     8350 N. Central Expressway
3    Suite 650
     Dallas, Texas 75206
4
     abrauer@baileybrauer.com
5
6
     Date: September 2, 2020           Respectfully Submitted,
7
8
                                       By: /s/ Alexander Brauer
9                                          Alexander Brauer
10
                                       Alexander Brauer (appearance pro hac vice)
11                                     TX SBN 24038780
                                       abrauer@baileybrauer.com
12
                                       BAILEY BRAUER PLLC
13                                     8350 N. Central Expressway
                                       Suite 650
14
                                       Dallas, Texas 75206
15                                     Telephone: (214) 360-7433
                                       Facsimile: (214) 360-7435
16
17                                     Attorney for Defendants

18
19
20
21
22
23
24
25
26
27
28


     NOTICE OF APPEARANCE OF ALEXANDER BRAUER                               PAGE 2
